Title: Expense Account as Delegate in Congress, [25 September] 1780
From: Madison, James
To: 

  
[25 September 1780]


Dr.
James Madison Junr. in account with the Commo[n]wealth of Virginia
Cr.


1779

Dollars
1780

Dollars


December
To cash received from the Treasury of Virginia.
6666⅔
March 20
By ferriages in travelling to Philadelphia
122






By allowance of 2 dollars per mile for do
520


 1780 April 7
To the moity of a draught on the Auditors for 30,000 dollars in favor of S. C. Morris by C. Griffin & J. Madison Jr.
15000

By expences in Philadelphia prior to fixed lodgings
320⅔






By expence of boarding from 20 of March to 20 of Septemr
21373⅔


June 23
To cash received from the Continental Treasury on warrant from Congress dated April 12 for 15 000 dollars in favor of C. Griffin and J. Madison Junr., the remainder of the moity being received by Mr. J. Walker
2500

By incidental expences for liquors sugar fruit not included in board
2459






By expence of 3 horses from 20 of March to 30 of June and of 2 to the 20 of September at the continental Stables
6034


June
To one third of a draught on the Auditors for 23312 dollars by Jos: Jones Jas. Henry & J. Madison Junr. in favor of Col. Balard negociated by Levi Hollingsworth
7770⅔

By extra expences for do. during a scarcity of forage there
577






By expence for washing
1776






By expence to Barber
1020


Augst. 30
To one fourth of a draught on the Auditors for £20 000 Virginia currency by Jos: Jones, J. Madison Junr, and John Walker, received from Theo: Bland Junr
16666⅔

By expence in wood
605





Sepr. 20
By allowance of 20 drs. per day for attendance at Congress from the 20 of March to the 20 of Sepr. being 183 days
3660




48604⅔


38467⅓





June 15
By cash advanced to an Express returning to Virginia
175







38642⅓






Ballance
9962⅓







48604⅔



Philada. Sepr. 20. 1780
E E






J. Madison Junr.






